UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 5, 2011 Date of Report (Date of earliest event reported) ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 0-16071 74-2584033 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 18803 Meisner Drive San Antonio, Texas 78258 (210) 490-4788 (Address of principal executive offices and Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders held on May 5, 2011, the results of the following proposals were as follows: 1. To elect as directors for a term of three years to hold office until the expiration of his term in 2014, or until a successor has been elected and duly qualified. Number of Shares For Withheld C. Scott Bartlett, Jr. Ralph F. Cox Dennis E. Logue 2. To ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the year ended December 31, 2011. Number of Shares For Against Abstain 3. To approve, by advisory vote, a resolution on executive compensation. Number of shares For Against Abstain Broker Non-vote 4. To recommend, by advisory vote, the frequency of future advisory votes on executive compensation. Number of Shares Every 3 years Every 2 years Every year Abstain Broker Non-vote Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ABRAXAS PETROLEUM CORPORATION By: /s/ Chris E. Williford Chris E. Williford Executive Vice President, Chief Financial Officer and Treasurer Dated: May 9, 2011
